Citation Nr: 0811370	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for panhypopituitarism, 
claimed as a residual of head trauma.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
epilepsy, claimed as a residual of head trauma, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina.  The rating decision was mailed to 
the veteran under a cover letter from the RO in Roanoke, 
Virginia, who currently retains jurisdiction over the claim.

The Board notes that the treatment of the issues in this case 
is confusing at best.  The Statement of the Case (SOC) lists 
three issues, as being on appeal.  In addition to the issues 
listed on the first page above, both claimed as head trauma 
residuals, the SOC includes a nonspecific claim of 
entitlement to service connection for residuals of head 
trauma.  To complicate matters, the veteran specified only 
two of the three issues on his VA Form 9, including 
entitlement to service connection for panhypopituitarism, and 
entitlement to service connection for head trauma residuals.  
The RO treated this as a withdrawal of the appeal for a 
seizure disorder.  However, in an attachment to the Form 9, 
the veteran went on to specify the claimed head trauma 
residuals as panhypopituitarism and a seizure disorder 
(epilepsy).  In essence, the claim of entitlement to service 
connection for head trauma residuals, as styled by the RO, is 
not a viable claim, as no specific disability is stated.  
Moreover, from the veteran's statements and the wording of 
his VA Form 9, the Board does not believe that the veteran 
intended to withdraw a claim of entitlement to service 
connection for a seizure disorder, nor did he intend to 
appeal any issues other than those listed on the first page 
above.  


FINDINGS OF FACT

1.  In an unappealed May 1997 rating decision, the RO denied 
service connection for epilepsy. 

2.  The evidence associated with the claims file subsequent 
to the RO's May 1997 rating decision relates to an 
unestablished fact necessary to substantiate the denied 
claim; it is neither cumulative nor redundant of evidence 
already of record; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for epilepsy.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

At the time of the May 1997 rating decision, the only 
evidence as to whether the veteran had a current seizure 
disability or symptoms thereof came from a February 1997 VA 
examination report, which indicates that the veteran had not 
had seizures in six years.  The evidence received since the 
May 1997 rating decision includes treatment reports 
indicating recent symptomatology that may be related to the 
prior diagnosis of seizures.  These include a July 2001 
hospital discharge summary showing recent syncopal episodes 
and a diagnosis a possible seizure disorder.

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for a seizure disorder because such evidence 
suggests that the veteran has recent or current 
symptomatology that may be related to an in-service injury.  
This evidence relates to an unestablished fact necessary to 
substantiate the claim; it is neither cumulative nor 
redundant of evidence already of record; and it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that reopening of the claim of 
entitlement to service connection for epilepsy is warranted. 


ORDER

Reopening of the claim of entitlement to service connection 
for epilepsy, claimed as a residual of head trauma, is 
granted.  


REMAND

A July 2001 hospital discharge summary shows that the veteran 
was admitted to the emergency room for evaluation of a 
syncopal episode.  It also indicated that the veteran had 
suffered other such episodes in the preceding months.  The 
diagnosis was a possible seizure disorder.  Other recent 
treatment records confirm a current diagnosis of 
panhypopituitarism.  The veteran's service treatment records 
are replete with references to a head injury from a motor 
vehicle accident.  Those records also indicate that the 
veteran had multiple seizures shortly after the head injury, 
which appeared to have resolved by the time of his discharge. 

VA has an obligation to provide an examination or obtain a 
medical opinion if the evidence of record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an injury or disease in service, 
indicates that the claimed disability or symptoms may be 
associated with the established injury or disease in service 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

Here, the evidence clearly establishes an in-service injury 
as well as current symptomatology that may be associated with 
that injury.  However, the evidence does not include 
appropriate nexus opinions, and is therefore not sufficient 
for the Board to make a decision on either claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his claimed seizure disorder and/or 
panhypopituitarism since his discharge 
from service, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current seizure 
disorder and panhypopituitarism.  The 
claims folder must be made available to 
and reviewed by the examiner.

If, in the opinion of the examiner, the 
evidence supports current diagnoses of a 
seizure disorder and/or 
panhypopituitarism, the examiner is asked 
to state an opinion with respect to each 
such disorder as to whether there is at 
least a 50 percent likelihood that the 
disorder is related to head trauma 
experienced during the veteran's military 
service or is otherwise etiologically 
related to his military service.  The 
rationale for all opinions must be 
provided.  If a diagnosis is not currently 
supported for either condition, the 
examiner should so state and explain why.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


